 


 HR 2523 ENR: THRIVE Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Seventeenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Sunday, the third day of January, two thousand and twenty-one 
H. R. 2523 
 
AN ACT 
To amend the American Rescue Plan Act of 2021 to improve the COVID–19 Veteran Rapid Retraining Assistance program, to make certain technical corrections to the Johnny Isakson and David P. Roe, M.D. Veterans Health Care and Benefits Improvement Act of 2020, and for other purposes.  
 
 
1.Short titleThis Act may be cited as the Training in High-demand Roles to Improve Veteran Employment Act or the THRIVE Act.  2.Improvements to COVID–19 veteran rapid retraining assistance program (a)In generalSection 8006 of the American Rescue Plan Act of 2021 (Public Law 117–2) is amended— 
(1)by striking paragraph (3) of subsection (c) and inserting the following new paragraph (3):  (3)Determination of high-demand occupations (A)Initial implementationIn carrying out this section, the Secretary shall use the list of high-demand occupations prepared in conjunction with the Secretary of Labor. 
(B)ModificationsThe Secretary of Veterans Affairs may add and remove occupations from the list under subparagraph (A) as the Secretary determines appropriate.; (2)in subsection (d)(3)— 
(A)in the matter preceding subparagraph (A), by inserting (other than such a program pursued solely through distance learning on a half-time basis or less) after a covered program of education under the retraining assistance program under this section; and (B)in subparagraph (C), by striking less than a half-time basis and inserting a half-time basis or less; 
(3)by redesignating subsections (f), (g), and (h) as subsections (k), (l), and (m), respectively; (4)by inserting after subsection (e) the following new subsections: 
 
(f)Employee assistanceThe Secretary of Veterans Affairs, in consultation with the Secretary of Labor, shall contact each veteran who pursues a covered program of education under this section— (1)not later than 30 days after the date on which the veteran begins the program of education to notify the veteran of the availability of employment placement services upon completion of the program; and 
(2)not later than 14 days after the date on which the veteran completes, or terminates participation in, such program to facilitate the provision of employment placement services to such veteran. (g)Nonprofit organization (1)In generalThe Secretary of Veterans Affairs shall seek to enter into a memorandum of understanding with one or more qualified nonprofit organizations for the purpose of facilitating the employment of veterans who participate in the retraining assistance program under this section. 
(2)Qualified nonprofit organizationFor purposes of this subsection, a qualified nonprofit organization is a nonprofit organization that— (A)is an association of businesses; and 
(B)has at least two years of experience providing job placement services for veterans. (h)Follow up outreachThe Secretary of Veterans Affairs, in coordination with the Secretary of Labor, shall contact each veteran who completes a covered program of education under the retraining assistance program under this section 30, 60, 90, and 180 days after the veteran completes such program of education to ask the veteran about the experience of the veteran in the retraining assistance program and the veteran’s employment status. 
(i)Quarterly reportsNot later than the date that is one year after the date of the enactment of this Act, and quarterly thereafter, the Secretary of Labor shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report containing the following information about veterans who participate in the retraining assistance program under this section: (1)The percentage of such veterans who found employment before the end of the second calendar quarter after exiting the program. 
(2)The percentage of such veterans who found employment before the end of the fourth calendar quarter after exiting the program. (3)The median earnings of all such veterans for the second quarter after exiting the program. 
(4)The percentage of such veterans who attain a recognized postsecondary credential during the 12-month period after exiting the program. (j)Comptroller General reportNot later than 180 days after the termination of the retraining assistance program under subsection (l), the Comptroller General shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report on the outcomes and effectiveness of the program.; 
(5)in subsection (l), as so redesignated, by striking No retraining assistance may be paid under this section after the date that is 21 months after the date of the enactment of this Act and inserting No retraining assistance may be paid under this section for a covered program of education that begins on or after December 11, 2022; (6)in subsection (m), as so redesignated, by striking the period at the end and inserting the following: , which shall be carried out as if such section were authorized for the payment of readjustment and rehabilitation benefits to or on behalf of veterans under chapters 30, 31, and 41 of title 38, United States Code. Not more than $386,000,000 may be obligated or expended to carry out this section.; and 
(7)by adding at the end the following new subsection:  (n)DefinitionsIn this section: 
(1)The term covered public health emergency means the declaration— (A)of a public health emergency, based on an outbreak of COVID–19 by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d); or 
(B)of a domestic emergency, based on an outbreak of COVID–19 by the President, the Secretary of Homeland Security, or State, or local authority. (2)The term veteran means— 
(A)a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable; or (B)a member of a reserve component of the Armed Forces who performs active service for a period of 30 days or longer by reason of the covered public health emergency. 
(3)The term active service has the meaning given such term in section 101 of title 10, United States Code.. (b)Effective dateThe amendments made by subsection (a) shall apply as if included in the enactment of the American Rescue Plan Act of 2021 (Public Law 117–2). 
3.Information provided by Department of Veterans Affairs about postsecondary educational institutions 
(a)Additional information To be providedSubsection (c) of section 3698 of title 38, United States Code, is amended— (1)in paragraph (1)(C)— 
(A)in clause (xi), by striking and at the end; (B)in clause (xii), by striking the period and inserting a semicolon; and 
(C)by adding at the end the following new clauses:  (xiii)whether the institution is listed on the College Navigator website as affiliated with a religion and, if so, which religious denomination; 
(xiv)whether the Secretary of Education or other head of a department or agency of the Federal Government has determined that the institution is a minority serving institution and, if so, which one or more types of minority serving institutions; and (xv)whether the institution is gender specific.; and 
(2)in paragraph (2), by adding at the end the following new sentence: To the extent practicable, the Secretary shall ensure that such information is provided in a searchable format.. (b)DefinitionSubsection (f) of such section is amended by adding at the end the following new paragraphs: 
 
(3)The term College Navigator website has the meaning given that term in section 132 of the Higher Education Act (20 U.S.C. 1015a). (4)The term minority serving institution means any of the following: 
(A)A part B institution, as such term is defined in section 322(2) of the Higher Education Act (20 U.S.C. 1061(2)). (B)A Hispanic-serving institution, as such term is defined in section 502(a)(5) of such Act (20 U.S.C. 1101a(5)). 
(C)A Tribal College or University, as such term is defined in section 316(b)(3) of such Act (20 U.S.C. 1059c(b)(3)). (D)A predominantly Black institution, as such term is defined in section 318(b)(6) of such Act (20 U.S.C. 1059e(b)(6)). 
(E)A Native American-serving, nontribal institution, as such term is defined in section 319(b)(2) of such Act (20 U.S.C. 1059f(b)(6)). (F)An Alaska Native-serving institution or Native Hawaiian-serving institution, as such terms are defined in section 317(b) of such Act (20 U.S.C. 1059d(b)). 
(G)An Asian American and Native American Pacific Islander-serving institution, as such term is defined in section 320(b) of such Act (20 U.S.C. 1059g(b)).. (c)ApplicationThe amendments made by this section shall apply with respect to the information provided under section 3698 of title 38, United States Code, beginning on the date that is two years after the date of the enactment of this Act. 
4.Delay of effective date for limitation on colocation and administration of State approving agenciesSection 1024 of the Johnny Isakson and David P. Roe, M.D. Veterans Health Care and Benefits Improvement Act of 2020 (Public Law 116–315) is amended to read as follows:  1024.Limitation on colocation and administration of State approving agencies (a)In generalSection 3671 of title 38, United States Code, is amended by adding at the end the following new subsection: 
 
(c)The Secretary may not recognize a State department or agency as the State approving agency for a State for purposes of this chapter if such department or agency is administered at, or colocated with, a university or university system that offers courses or programs of education that are subject to approval under this chapter by the State approving agency for that State.. (b)Effective dateThe amendment made by subsection (a) shall take effect on the date that is one year after the date of the enactment of this Act.. 
5.Clarification of applicability of treatment of certain for-profit educational institutions 
(a)ClarificationSection 1022(c) of the Johnny Isakson and David P. Roe, M.D. Veterans Health Care and Benefits Improvement Act of 2020 (Public Law 116–315) is amended by inserting , or the conversion of a for-profit educational institution to a public educational institution, after nonprofit educational institution. (b)Effective dateThe amendment made by subsection (a) shall apply as if included in the enactment of the Johnny Isakson and David P. Roe, M.D. Veterans Health Care and Benefits Improvement Act of 2020 (Public Law 116–315). 
6.Clarifications regarding requirements for educational institutions participating in the educational assistance programs of the Department of Veterans AffairsSubsection (f) of section 3679 of title 38, United States Code, as added by section 1018 of the Johnny Isakson and David P. Roe, M.D. Veterans Health Care and Benefits Improvement Act of 2020 (Public Law 116–315), is amended— (1)in paragraph (1)(E), by inserting , to the maximum extent practicable, after including;  
(2)in paragraph (2)— (A)in the matter preceding subparagraph (A), by inserting , or any person with whom the institution has an agreement to provide educational programs, marketing, advertising, recruiting or admissions services, after educational institution; 
(B)in paragraph (A)(ii), by striking 1-month and inserting one-month; and (C)by striking subparagraph (B) and inserting the following new subparagraph (B): 
 
(B)Provides a commission, bonus, or other incentive payment based directly or indirectly on success in securing enrollments or financial aid to any persons or entities engaged in any student recruiting or admission activities or in making decisions regarding the award of student financial assistance. ; (3)in paragraph (4)(A), by striking clause (ii) and inserting the following new clauses: 
 
(ii)Suspending the approval of the courses and programs of education offered by the educational institution by disapproving new enrollments of eligible veterans and eligible persons in each course or program of education offered by that educational institution. (iii)Revoking the approval of the courses and programs of education offered by the educational institution by disapproving all enrollments of eligible veterans and eligible persons in each course or program of education offered by that educational institution; and 
(4)in paragraph (5)(A), by striking 1-academic-year period and inserting one-academic-year period.  7.Technical corrections (a)Title 38Title 38, United States Code, is amended as follows: 
(1)The second section 1164, as added by section 5501 the Johnny Isakson and David P. Roe, M.D. Veterans Health Care and Benefits Improvement Act of 2020 (Public Law 116–315), is redesignated as section 1166 and transferred so as to appear after section 1165 (and the table of sections at the beginning of chapter 11 of such title is conformed accordingly). (2)Subsection (l) of section 3313, as added by section 1010 of such Act (as effective on August 1, 2021), is amended to read as follows: 
 
(l)Verification of enrollment 
(1)In generalThe Secretary shall require— (A)each educational institution to submit to the Secretary verification of each individual who is enrolled in a course or program of education at the educational institution and is receiving educational assistance under this chapter— 
(i)not later than such time as the Secretary determines reasonable after the date on which the individual is enrolled; and (ii)not later than such time as the Secretary determines reasonable after the last date on which a student is able to withdraw from the course or program of education without penalty; and 
(B)each individual who is enrolled in a course or program of education and is receiving educational assistance under this chapter to submit to the Secretary verification of such enrollment for each month during which the individual is so enrolled and receiving such educational assistance. (2)Form of verificationVerification under this subsection shall be in an electronic form prescribed by the Secretary. 
(3)Failure to submit verificationIf an individual fails to submit the verification required under paragraph (1)(B) for two consecutive months, the Secretary may not make a monthly housing stipend payment to the individual under this section until the individual submits such verification.. (3)Section 3673A, as added by section 1013 of such Act, is amended— 
(A)in subsection (a), by striking searchable; and (B)in subsection (c), by inserting searchable before database. 
(4)The subsection (f) of section 3679, as added by section 1017 of such Act, is redesignated as paragraph (3) of subsection (a) of such section 3679 and is transferred so as to appear after paragraph (2) of such subsection. (5)Section 3696(g)(4)(A)(iii)(III), as amended by section 1020 of such Act, is amended by striking paragraph (3)(B) of this subsection and inserting paragraph (3). 
(b)Johnny Isakson and David P. Roe, M.D. Veterans Health Care and Benefits Improvement Act of 2020The Johnny Isakson and David P. Roe, M.D. Veterans Health Care and Benefits Improvement Act of 2020 (Public Law 116–315) is amended as follows: (1)In section 1013(a)(1), by inserting of title 38 after of chapter 36. 
(2)In section 2205(c)— (A)in the heading, by striking Effective date and inserting Applicability; and 
(B)by striking the date that is two years after the date of the enactment of this Act and inserting the date of the enactment of this Act and shall apply with respect to grants applications submitted on or after the date that is two years after the date of the enactment of this Act.. (3)In section 4101(b), by striking subchapter and inserting chapter.  
(4)In section 5501— (A)in subsection (a)(1), by striking of such title and inserting of title 38, United States Code; and 
(B)in subsection (b), by striking section 1164 each place it appears and inserting section 1166.  8.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
